Per curiam.
This case has been docketed in this court pursuant to an application for a writ of certiorari to the Court of Appeals. The application contends that the Court of Appeals did not reach the merits of the appeal or render a judgment on the merits of the appeal but affirmed the judgment of the trial court for lack of a transcript of the evidence in the Court of Appeals. See Sherron v. Craddock, 133 Ga. App. 926 (213 SE2d 62).
The application further asserts that the decision of the Court of Appeals is contrary to the decision of this *696court rendered February 11, 1975 in Interstate Financial Corp. v. Appel, 233 Ga. 649 (213 SE2d 821). In all fairness to the Court of Appeals, it did not have the benefit of this court’s decision in Appel when it rendered its decision in this case.
Decided July 1, 1975.
Ezra Shimshi, for appellant.
John F. Davis, Jr., for appellee.
Pursuant to the provision in the Georgia Constitution (Code Ann. § 2-3704) which says: "It shall also be competent for the Supreme Court to require by certiorari or otherwise any case to be certified to the Supreme Court from the Court of Appeals for review and determination with the same power and authority as if the case had been carried by writ of error to the Supreme Court,” we have reviewed the enumerated errors attacking the judgment of the trial court. We find them to be without merit. Therefore, neither the judgment of the trial court nor that of the Court of Appeals was erroneous.
Pursuant to Rule 37 (c) of this court (as amended June 24, 1975), the application for a writ of certiorari is granted, further argument in this court is deemed unnecessary, and the judgment of the Court of Appeals is affirmed.

Judgment affirmed.


All the Justices concur.